Case 1:19-md-02875-RBK-JS Document 167 Filed 07/26/19 Page 1 of 2 PageID: 2061



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


 IN RE: VALSARTAN N-
 NITROSODIMETHYLAMINE (NDMA)                      Civil No. 19-2875 (RBK/JS)
 CONTAMINATION PRODUCTS
 LIABILITY LITIGATION


                            CASE MANAGEMENT ORDER NO. 10
        The Court having held a conference with the parties on July

 24, 2019; and this Order intending to confirm the Court’s rulings;

 and for all the reasons stated by the Court on the record,

        IT IS HEREBY ORDERED this 26th day of July, 2019, as follows:

          1. The in-person conferences scheduled on August 28, 2019

 are    POSTPONED.    The     next    scheduled    in-person    conference    with

 Magistrate Judge Schneider is scheduled on August 14, 2019 at 2:00

 p.m.    The Court will address all core discovery and insurance

 disclosure disputes at the conference.

          2.   By July 31, 2019, defendants may serve a letter brief

 regarding issues they request be the subject of defendants’ Motion

 to Dismiss.    Plaintiffs may respond by August 7, 2019.

          3. By      August     21,     2019,     the   parties    shall      serve

 simultaneous letter briefs not to exceed five (5) pages regarding

 whether litigation funding is a proper subject of discovery.

          4. The     target    date    to   finalize    and    enter   the   Court-

 approved Short Form Complaint is August 14, 2019.
Case 1:19-md-02875-RBK-JS Document 167 Filed 07/26/19 Page 2 of 2 PageID: 2062



         5. The    target   date   to       finalize   and   enter   the   Court-

 approved plaintiff Fact Sheet for personal injury cases is August

 28, 2019.

         6. The    target   date   to   finalize       and   enter   defendants’

 Court-approved Fact Sheets and the named class representative

 plaintiffs’ Fact Sheets is September 25, 2019.

                                    s/Joel Schneider
                                    JOEL SCHNEIDER
                                    United States Magistrate Judge




                                        2
